

116 S1983 IS: Community Re-Entry through Addiction Treatment to Enhance Opportunities Act
U.S. Senate
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1983IN THE SENATE OF THE UNITED STATESJune 26, 2019Mr. Markey (for himself, Ms. Murkowski, Mr. Booker, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo authorize the Attorney General to make grants to, and enter into cooperative agreements with,
			 States and units of local government to develop, implement, or expand 1 or
			 more programs to provide medication-assisted treatment to individuals who
			 have opioid use disorder and are incarcerated within the jurisdictions of
			 the States or units of local government.
	
 1.Short titleThis Act may be cited as the Community Re-Entry through Addiction Treatment to Enhance Opportunities Act or as the CREATE Opportunities Act. 2.Medication-assisted Treatment Corrections and Community Reentry Program (a)DefinitionsIn this section—
 (1)the term Attorney General means the Attorney General, acting through the Director of the National Institute of Corrections; (2)the term certified recovery coach means an individual—
 (A)with knowledge of, or experience with, recovery from a substance use disorder; and (B)who—
 (i)has completed training through, and is determined to be in good standing by— (I)a single State agency; or
 (II)a recovery community organization that is capable of conducting that training and making that determination; and
 (ii)meets the criteria specified by the Attorney General, in consultation with the Secretary of Health and Human Services, for qualifying as a certified recovery coach for the purposes of this Act;
 (3)the term correctional facility has the meaning given the term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251);
 (4)the term covered grant or cooperative agreement means a grant received, or cooperative agreement entered into, under the Program; (5)the term covered program means a program—
 (A)to provide medication-assisted treatment to individuals who have opioid use disorder and are incarcerated within the jurisdiction of the State or unit of local government carrying out the program; and
 (B)that is developed, implemented, or expanded through a covered grant or cooperative agreement; (6)the term medication-assisted treatment means the use of 1 or more drugs, or 1 or more combinations of drugs, that have been approved under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) or section 351 of the Public Health Service Act (42 U.S.C. 262) for the treatment of an opioid use disorder, in combination with evidence-based counseling and behavioral therapies, such as psychosocial counseling, overseen by 1 or more social work professionals and 1 or more qualified clinicians, to provide a comprehensive approach to the treatment of substance use disorders;
 (7)the term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code;
 (8)the term Panel means the Medication-assisted Treatment Corrections and Community Reentry Application Review Panel established under subsection (e)(2);
 (9)the term participant means an individual who participates in a covered program; (10)the term political appointee has the meaning given the term in section 714(h) of title 38, United States Code;
 (11)the term Program means the Medication-assisted Treatment Corrections and Community Reentry Program established under subsection (b);
 (12)the term psychosocial means the interrelation of social factors and individual thought and behavior; (13)the term recovery community organization has the meaning given the term in section 547 of the Public Health Service Act (42 U.S.C. 290ee–2);
 (14)the term single State agency means, with respect to a State or unit of local government, the single State agency identified by the State, or the State in which the unit of local government is located, in the plan submitted by that State under section 1932(b)(1)(A)(i) of the Public Health Service Act (42 U.S.C. 300x–32(b)(1)(A)(i));
 (15)the term State means— (A)each State of the United States;
 (B)the District of Columbia; and (C)each commonwealth, territory, or possession of the United States; and
 (16)the term unit of local government has the meaning given the term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251), except that such term also includes a tribal organization, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (b) AuthorizationNot later than 90 days after the date of enactment of this Act, the Attorney General, in consultation with the Secretary of Health and Human Services, shall establish a program—
 (1)that shall be known as the Medication-assisted Treatment Corrections and Community Reentry Program; and (2)under which the Attorney General—
 (A)may make grants to, and enter into cooperative agreements with, States or units of local government to develop, implement, or expand 1 or more programs to provide medication-assisted treatment that meets the standard of care generally accepted for the treatment of opioid use disorder to individuals who have opioid use disorder and are incarcerated within the jurisdictions of the States or units of local government; and
 (B)shall establish a working relationship with 1 or more knowledgeable corrections organizations with expertise in security, medical health, mental health, and addiction care to oversee and support implementation of the program, including through the use of evidence-based clinical practices.
 (c)PurposesThe purposes of the Program are to— (1)develop medication-assisted treatment programs in consultation with nonprofit organizations and community organizations that are qualified to provide technical support for the programs;
 (2)reduce the risk of overdose to participants after the participants are released from incarceration; and
 (3)reduce the rate of reincarceration. (d)Program requirementsIn carrying out a covered program, a State or unit of local government shall—
 (1)in providing medication-assisted treatment under the covered program, offer to participants 2 or more drugs that—
 (A)have been approved under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) or section 351 of the Public Health Service Act (42 U.S.C. 262) for the treatment of an opioid use disorder; and
 (B)do not contain the same active moiety; and (2)use—
 (A)screening tools with psychometric reliability and validity that provide useful clinical data to guide the long-term treatment of participants who have—
 (i)opioid use disorder; or (ii)co-occurring opioid use disorder and mental disorders;
 (B)at each correctional facility at which the covered program is carried out, a sufficient number of personnel, as determined by the Attorney General in light of the number of individuals incarcerated at the correctional facility and the number of those individuals who the correctional facility has screened and identified as having opioid use disorder, to—
 (i)monitor participants with active opioid use disorder who begin participation in the covered program while demonstrating, or develop, signs and symptoms of opioid withdrawal;
 (ii)provide evidence-based medically managed withdrawal care or assistance to the participants described in clause (i);
 (iii)prescribe or otherwise dispense— (I)the drugs that are offered under the covered program, as required under paragraph (1); and
 (II)naloxone or any other emergency opioid antagonist approved by the Commissioner of Food and Drugs to treat opioid overdose; and
 (iv)discuss with participants the risks and benefits of, and differences among, the opioid antagonist, opioid agonist, and partial agonist drugs used to treat opioid use disorder; and
 (C)a certified recovery coach, social work professional, or other qualified clinician who, in order to support the sustained recovery of participants, shall work with participants who are recovering from opioid use disorder.
					(e)Application
 (1)In generalA State or unit of local government desiring a covered grant or cooperative agreement shall submit to the Attorney General an application that—
 (A)shall include— (i)a description of—
 (I)the objectives of the medication-assisted treatment program that the applicant will develop, implement, or expand under the covered grant or cooperative agreement;
 (II)the activities that the applicant will carry out under the covered program;
 (III)how the activities described under subclause (II) will achieve the objectives described in subclause (I); and
 (IV)the outreach and education component of the covered program that the applicant will carry out in order to encourage maximum participation in the covered program;
 (ii)if, under the covered program that the applicant will carry out, the applicant will not, in providing medication-assisted treatment, offer to participants not less than 1 drug that uses an opioid antagonist, not less than 1 drug that uses an opioid agonist, and not less than 1 drug that uses an opioid partial agonist, an explanation of why the applicant is unable to or chooses not to offer a drug that uses an opioid antagonist, a drug that uses an opioid agonist, or a drug that uses an opioid partial agonist, as applicable;
 (iii)a plan for— (I)measuring progress in achieving the objectives described in clause (i)(I), including a strategy to collect data that can be used to measure that progress;
 (II)collaborating with the single State agency for the applicant or 1 or more nonprofit organizations in the community of the applicant to help ensure that—
 (aa)if participants so desire, participants have continuity of care after release from incarceration with respect to the form of medication-assisted treatment the participants received during incarceration, including—
 (AA)by working with community service providers to assist eligible participants, before release from incarceration in registering for the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or other minimum essential coverage, as defined in section 5000A(f) of the Internal Revenue Code of 1986; and
 (BB)if a participant cannot afford, or does not qualify for, health insurance that provides coverage with respect to enrollment in a medication-assisted treatment program, and if the participant cannot pay the cost of enrolling in a medication-assisted treatment program, by working with units of local government, nonprofit organizations, opioid use disorder treatment providers, and entities carrying out programs under substance use disorder grants to, before the participant is released from incarceration, identify a resource, other than the applicant or the covered program to be carried out by the applicant, that may be used to pay the cost of enrolling the participant in a medication-assisted treatment program;
 (bb)medications are securely stored; and (cc)protocols relating to diversion are maintained; and
 (III)with respect to each community in which a correctional facility at which a covered program will be carried out is located, collaborating with State agencies responsible for overseeing programs relating to substance use disorder and local public health officials and nonprofit organizations in the community to help ensure that medication-assisted treatment provided at each correctional facility at which the covered program will be carried out is also available at locations that are not correctional facilities in those communities, to the greatest extent practicable; and
 (iv)a certification that— (I)each correctional facility at which the covered program will be carried out has access to a sufficient number of clinicians who are licensed to prescribe or otherwise dispense to participants the drugs for the treatment of opioid use disorder required to be offered under subsection (d)(1), which may include clinicians who use telemedicine, in accordance with regulations issued by the Administrator of the Drug Enforcement Administration, to provide services under the covered program; and
 (II)the covered program will provide evidence-based counseling and behavioral therapies, which may include counseling and therapy administered through the use of telemedicine, as appropriate, to participants as part of the medication-assisted treatment provided under the covered program; and
 (B)may include a statement indicating the number of participants that the applicant expects to serve through the covered program.
					(2)Medication-Assisted Treatment Corrections and Community Reentry Application
			 Review Panel
 (A)In generalNot later than 60 days after the date of enactment of this Act, the Attorney General shall establish a Medication-assisted Treatment Corrections and Community Reentry Application Review Panel that shall—
 (i)be composed of not fewer than 10 individuals and not more than 15 individuals; and (ii)include—
 (I)1 or more employees, who are not political appointees, of— (aa)the Department of Justice;
 (bb)the Drug Enforcement Administration; (cc)the Substance Abuse and Mental Health Service Administration;
 (dd)the National Center for Injury Prevention and Control at the Centers for Disease Control and Prevention; and
 (ee)the Office of National Drug Control Policy; and (II)other stakeholders who—
 (aa)have expert knowledge relating to the opioid epidemic, drug treatment, or community addiction services; and
 (bb)represent law enforcement organizations and public health entities.
								(B)Duties
 (i)In generalThe Panel shall— (I)review and evaluate applications for covered grants and cooperative agreements; and
 (II)make recommendations to the Attorney General relating to the awarding of covered grants and cooperative agreements.
 (ii)Rural communitiesIn reviewing and evaluating applications under clause (i), the Panel shall take into consideration the unique circumstances, including the lack of resources relating to the treatment of opioid use disorder, faced by rural States and units of local government.
 (C)TerminationThe Panel shall terminate on the last day of fiscal year 2023. (3)Publication of criteria in Federal RegisterNot later than 90 days after the date of enactment of this Act, the Attorney General, in consultation with the Panel, shall publish in the Federal Register—
 (A)the process through which applications submitted under paragraph (1) shall be submitted and evaluated; and
 (B)the criteria used in awarding covered grants and cooperative agreements.
 (f)DurationA covered grant or cooperative agreement shall be for a period of not more than 4 years, except that the Attorney General may extend the term of a covered grant or cooperative agreement based on outcome data or extenuating circumstances relating to the covered program carried out under the covered grant or cooperative agreement.
			(g)Report
 (1)In generalNot later than 2 years after the date on which a State or unit of local government is awarded a covered grant or cooperative agreement, and each year thereafter until the date that is 1 year after the date on which the period of the covered grant or cooperative agreement ends, the State or unit of local government shall submit a report to the Attorney General that includes information relating to the covered program carried out by the State or unit of local government, including information relating to—
 (A)the goals of the covered program; (B)any evidence-based interventions carried out under the covered program;
 (C)outcomes of the covered program, which shall— (i)be reported in a manner that distinguishes the outcomes based on the categories of, with respect to the participants in the covered program—
 (I)the race of the participants; and (II)the gender of the participants; and
 (ii)include information relating to the rate of reincarceration among participants in the covered program; and
 (D)expenditures under the covered program. (2)Publication (A)AwardeeA State or unit of local government that submits a report under paragraph (1) shall make the report publicly available on—
 (i)the website of each correctional facility at which the State or unit of local government carried out the covered grant program; and
 (ii)if a correctional facility at which the State or unit of local government carried out the covered grant program does not operate a website, the website of the State or unit of local government.
 (B)Attorney GeneralThe Attorney General shall make each report received under paragraph (1) publicly available on the website of the National Institute of Corrections.
 (3)Submission to CongressNot later than 2 years after the date on which the Attorney General awards the first covered grant or cooperative agreement, and each year thereafter, the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a summary and compilation of the reports that the Attorney General has received under paragraph (1) during the year preceding the date on which the Attorney General submits the summary and compilation.
 (h)Authorization of appropriationsThere is authorized to be appropriated $50,000,000 to carry out this section for each of fiscal years 2020 through 2023.
			